Exhibit 10.33

 

CIT GROUP INC.

11 West 42nd Street

New York, NY 10017

 

January 2, 2014

 

 

C. Jeffrey Knittel

CIT Group Inc.

11 West 42nd Street
New York,  NY 10017

 

Re:      Extension of Term of Employment Agreement

 

Dear Jeff:

 

This letter will confirm that the compensation Committee of the Board of
Directors of CIT Group Inc. (the “Company”) has determined to extend the “Term”
of your Amended and Restated Employment Agreement with the Company dated as of
May 7, 2008, as amended and assigned (your “Employment Agreement”) for one year,
through December 31, 2014.

 

 

You acknowledge that neither your Employment Agreement nor this extension letter
(i) entitle you to receive any payment or benefit to the extent that it is
prohibited or limited by applicable law and/or regulation, nor (ii) constitute
grounds for your resignation for “Good Reason” as defined under your Employment
Agreement.

 

You and the Company agree that the provisions of your Employment Agreement, as
revised and extended by this extension letter, remain in full force and the Term
shall continue through December 31, 2014, without interruption. Nothing in this
letter is intended to confer any rights on any person other than you, the
Company and/or its applicable subsidiaries.

 

Please acknowledge your agreement by signing the enclosed copy of this letter
and returning it to me as soon as possible. On behalf of the Board, I thank you
for your continued service with the Company.

 

Very truly yours,

 

/s/ Robert J. Ingato

Robert J. Ingato

Executive Vice President,

General Counsel

 

 

Accepted and Agreed:

 

/s/ C. Jeffrey Knittel

C. Jeffrey Knittel

 

 



 